DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyzing patient data to determine a current medical need and selecting a care provider based on determined strength.
The limitations of analyzing patient data to determine a current medical need and selecting a care provider based on determined strength, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, analyzing and determining in the context of this claim encompasses the user manually determining needs and selecting a provider. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of broadly analyzing data and determining a result from rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0193171 to Perlroth et al.
As to claims 1, 11, and 20 Perlroth discloses method, in a data processing system comprising at least one processor and at least one memory, for matching patients with care providers comprising:
analyze current patient information for a current patient from at least one patient information source (Perlroth [0026]-[0028]) ;
determine at least one medical need of the current patient (Perlroth [0026]-[0028]);
Perlroth [0048]-[0049]);
determine, for each care provider in the plurality of care providers, a measure of strength for a type of medical care corresponding to the at least one medical need, based on results of the analysis of patient information for the plurality of other patients associated with the care provider (Perlroth [0048]-[0049]);
select at least one care provider from the plurality of care providers for inclusion in a care team for the current patient based on the determined strengths of each care provider in the plurality of care providers (Perlroth [0064]); and
update or create, by the data processing system, a care team data structure comprising information about the at least one care provider in response to the selection of the at least one care provider (Perlroth [0006] where the selected providers are sent to a client device to present to a user);
output, to a computing device associated with the current patient, a notification of the selection of the at least one care provider (Perlroth [0006] where the selected providers are sent to a client device to present to a user).
As to claim 2 and 12, see the discussion of claim 1, additionally, Perlroth discloses the method wherein determining at least one medical need of the current patient at least by automatically determining a portion of a personalized patient care plan, associated with the current patient, with which the current patient is non-compliant (Perlroth [0005] and [0057]).
As to claim 3 and 13, see the discussion of claim 1, additionally, Perlroth discloses the method wherein selecting at least one care provider from the plurality of care providers for inclusion in a care team for the current patient at least by selecting a care provider that is associated with one or more other patients that are successful at satisfying the at least one medical need (Perlroth [0048]-[0049]);
As to claim 4 and 14, see the discussion of claim 1, additionally, Perlroth discloses the method wherein determining for a care provider in the plurality of care providers, the measure of strength for the Perlroth [0048]-[0049]).
As to claim 5 and 15, see the discussion of claim 1, additionally, Perlroth discloses the method wherein determining, for a care provider in the plurality of care providers, the measure of strength for the type of care at least by calculating the measure of strength as a function of a degree of compliance, of each of a plurality of other patients associated with the care provider, with conditions of the type of care (Perlroth [0052] and [0004]).
As to claim 6 and 16, see the discussion of claim 1, additionally, Perlroth discloses the method wherein selecting at least one care provider from the plurality of care providers for inclusion in a care team for the current patient at least by:
generating a ranked listing of care providers based on relative strengths of the care providers with regard to the medical need of the current patient (Perlroth [0064]); and
selecting the care provider from the ranked listing of care providers (Perlroth [0064]).
As to claim 7 and 17, see the discussion of claim 6, additionally, Perlroth discloses the medium wherein selecting at least one care provider from the plurality of care providers at least by filtering the ranked listing of care providers based on at least one of demographics or preferences associated with the current patient and selecting the care provider from the filtered ranked listing of care providers (Perlroth [0064]).
As to claim 8 and 18, see the discussion of claim 1, additionally, Perlroth discloses the medium wherein determining for each care provider in the plurality of care providers, the measure of strength for the type of medical care corresponding to the at least one medical need comprises determining for each care provider, and for each of a plurality of types of medical care, strength values indicating a relative strength of the care provider in providing the type of medical care (Perlroth [0064]).
As to claim 9, see the discussion of claim 1, additionally, Perlroth discloses selecting at least one care provider from the plurality of care providers for inclusion in the care team for the current patient further comprises selecting the at least one care provider based on at least one of demographics or Perlroth claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0193171 to Perlroth et al.
As to claim 10 and 19, see the discussion of claim 1, additionally, Perlroth discloses the method causes the data processing system to output an alert notification to a communication device associated with the selected care provider indicating the current patient being added (Perlroth [0048]. However, Perlroth teaches only a message involving scheduling and not contents of the alert.
However these differences are only found in the non-functional information displayed. The contents of the alert not functionally related to the functions of the computer system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types data as taught by Perlroth because such information does not .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	U.S. Patent 7,167,855 to Koenig
U.S. Patent Application Publication 2010/0268549 to Hicks et al.
U.S. Patent Application Publication 2017/0024546 to Schmidt
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA ANNE LAM whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.